Citation Nr: 0530247	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 10 percent for the service-connected PTSD.  

While the appeal was pending, the RO in an August 2000 rating 
action, awarded a 30 percent disability evaluation for the 
veteran's service-connected PTSD.

In July 2003, the Board remanded this matter for further 
development.  During the pendency of the remand, the RO 
granted a 50 percent rating, effective the date of  
entitlement.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's PTSD is manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation, but with no 
evidence of a thought disorder and Global Assessment of 
Functioning (GAF) scores ranging from 45 to 55, but generally 
around 51, and with most recent examination of August 2004 
showing a score of 44.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent evaluation, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to a disability rating in excess of 10 percent was received 
in February 2000.  Following the issuance of an April 2004 
rating decision, the RO provided notice of the provisions of 
the VCAA in a May 2004 letter.  In this letter, the veteran 
was told of the requirements to establish an increased rating 
for his service-connected PTSD, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letters and the supplemental 
statement of the cases issued in June 2001, October 2002 and 
in September 2004 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  
Additional records were obtained after the Board remanded 
this matter for additional development in July 2003.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
 3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of June 2004 provides a current assessment of the veteran's 
condition based not only on examination of the veteran, but 
also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, in a March 1999 rating decision, the veteran 
was granted service connection for PTSD and a 10 percent 
rating was initially assigned.  The veteran then filed an 
increased rating claim in February 2000.  The RO denied an 
increased rating in the April 2000 rating on appeal.  While 
the appeal was pending, the rating was increased to 30 
percent in an August 2000 rating and to 50 percent in a 
September 2004 rating.

In conjunction with his February 2000 claim, the veteran 
submitted evidence of long term VA treatment for PTSD.  The 
evidence in pertinent part includes treatment in the VA 
hospital in December 1999 for alcohol dependency.  Following 
this treatment, he was entered in the VA PTSD program in 
January 2000.  He was noted to be following the PTSD program 
in February 2000.  In May 2000, he complained that his 
anxiety symptoms had worsened considerably and he denied any 
alcohol intake.  There were no severe depressive symptoms and 
no psychotic symptoms.  A trial of medication was planned to 
treat his anxiety symptoms. 

The report of a July 2000 VA examination revealed the 
veteran's complaints that he did not think he had been doing 
any better than he had been.  He still had trouble sleeping 
and was up all hours of the night.  He described getting 
angry real quickly and felt he could not get along with 
people.  He reported nightmares at least twice a week which 
involved Vietnam.  Generally the nightmares concerned a time 
when his buddies got killed.  He indicated that he would 
awaken and be nervous for a while and stay up for awhile 
before going back to sleep.  He said that if he was busy 
during the day he did not have intrusive thoughts.  On the 
other hand, loud booming sounds would trigger the thoughts.  
He could see his buddies lying on the ground dead.  He denied 
any survivor guilt, saying that he was glad to make it back.  
He reported being easily startled by loud booming sounds and 
jumping when he hears them.  He disliked crowds.  He very 
seldom went to restaurants and would sit where he could see 
the door if he did go.  He seldom went to large stores.  He 
did not watch war movies at all.  Some did not affect him at 
all and others triggered nightmares.  He expressed an intense 
dislike for Vietnamese.  He reported being married 30 years.  
He described their relationship as "so so" and added that 
they did not communicate well.  He worked as a bricklayer for 
29 years and used to enjoy it, but no longer did, because it 
took a physical toll on him.  He said his boss and the owner 
of the company were Vietnam veterans.  He said that there 
were times that he has been told to go off or to leave for 
the day.  He said if his supervisors had not been Vietnam 
veterans, he is not sure that he would have been able to 
maintain his employment.  He did sometimes volunteer for the 
Veterans of Foreign Wars.  He attended Alcoholics Anonymous 
(AA) meetings.  Generally, he visited only his parents and 
spent most of his time working or sitting around.  He denied 
any alcohol use since December 1999.  He said he no longer 
missed alcohol.  He denied drug use.  

On mental status examination, he was casually groomed, and 
appeared rather dysphoric during the examination.  Eye 
contact was fairly good.  Speech was within normal limits, 
with regard to rate and rhythm.  The predominant mood was 
depression and affect was appropriate to contact.  His 
thought processes were logical and tight and no loosening of 
associations or confusion was noted.  No gross impairment in 
memory was observed and he was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  His insight and 
judgment were adequate.  He denied current suicidal or 
homicidal thought.  He was viewed as competent.  The 
diagnosis was chronic PTSD and his GAF score was 53.  

VA treatment records from July 2000 to the end of 2000 
reflect continued PTSD symptoms.  In July 2000, he related 
symptoms of insomnia, irritability, somatic anxiety, 
nightmares, and avoidance.  These were said to have changed 
little with medication, although somatic anxiety improved the 
most.  An October 2000 treatment record revealed that the 
veteran had no severe or moderate depressive symptoms, but 
moderate anxiety symptoms persisted.  There was discussion 
about changing his medication.

In January 2001, a PTSD treatment plan was instituted with 
goals to decrease symptoms of PTSD.  Among the identified 
goals were for the veteran to be less nervous, sleep better 
and improve his mood.  His PTSD symptoms included 
hyperarousal, reexperiencing stressors and avoidance of 
reminders.  His GAF score in January 2001 was 45.  

An April 2001 treatment note revealed the veteran was 
followed for PTSD and was stable at this time.  In July 2001 
he related some worsening in mood, with increasing 
irritability and decreased sleep.  There were no ill effects 
with medications and no drinking for 19 months.  An August 
2001 treatment note revealed continued complaints of problems 
with anxiety.  The veteran reported these took the form of 
worry, but primarily took the form of irritability.  He 
stated that these were so significant that they threatened 
his job.  He also continued to complain of frequent nighttime 
awakenings.  

In December 2001, the veteran related more awareness of 
episodes of anger with no clear cause.  They happened about 
once a day, rarely associated with physical aggressiveness 
now.  His GAF score in December 2001 was 45.  

In a March 2002 treatment note, the veteran reported having 
an irritable mood and not doing that great.  He indicated he 
would stay mad without knowing why.  He reported taking less 
than the recommended dosage of medication for his symptoms.  
He described having weekly war nightmares.  His GAF score in 
March 2002 was 51.  

In June 2002, the veteran reported some anxiety and 
sleeplessness as his major PTSD complaints and denied any 
severe depressive symptoms.  He noted no ongoing alcohol 
abuse, with a long history of such abuse given.  A November 
2002 treatment note indicated that he had complaints of 
interrupted sleep and anxiety with occasional road rage 
within the past month.  He also described depression, 
irritability and anger.  He reported occasional suicidal 
thought with no plan and occasional homicidal thoughts at 
times but indicated he would walk away from a conflict.  He 
indicated that he hadn't hit anybody for three years.  His 
GAF score in November 2002 was 51.  

A December 2002 VA treatment note revealed that the veteran 
faxed a letter complaining that he felt the VA was "doping 
him up" with medication so he stopped taking it.  His letter 
described feeling like he sometimes wanted to kill himself or 
others.  The letter asked for help with his disability claim 
before it was too late.  However the medical practitioner 
determined that the situation did not appear urgent as his 
letter and behavior appeared to be preoccupied more with his 
disability claim.  The practitioner attempted to call the 
veteran and the return calls from him indicated his voice was 
slurred, which raised the possibility that he had returned to 
drinking.  

VA clinic notes from February 2003 revealed the veteran to be 
diagnosed with chronic PTSD and his GAF score to be 51.  

A VA Social Work History and Assessment from March 2003 
reveals follow up for the veteran's PTSD symptoms.  He was 
noted to live in his house with his wife, his only marriage, 
with no history of divorce.  His children were grown and out 
of the house.  They had a cat and he had six firearms which 
he kept loaded and secured.  He felt safe in his home and 
neighborhood.  He was noted to be an active member of the VFW 
and was an officer.  He was noted to work as a bricklayer for 
the past 30 years and was having problems getting along with 
others, including his supervisor.  Work was based on weather 
conditions and availability.  He reported trusting his wife, 
but did not discuss his PTSD condition with her.  He reported 
a change in the number of arguments, but did not indicate 
whether this was an increase or decrease.  He expressed anger 
over having been told to forget filing for Agent Orange 
benefits for his deceased daughter who died from spina bifida 
in September.  He reported a change in church participation 
over the past two years.  He was noted to be appropriately 
dressed for the weather and occasion and his attitude was 
cooperative.  He answered questions freely and frankly, was 
not hostile or evasive and was able to maintain focus.  He 
displayed no unusual mannerisms or abnormal changes of 
psychomotor status.  He endorsed feelings of anxiety, 
depression and of staying angry a lot.  His thought content 
was without delusions, preoccupations or delusions and there 
was no evidence of hallucinations, or organic damage.  

In October 2003, the veteran presented at the VA with stated 
goals of wanting to communicate better with his wife and to 
find a hobby.  Another goal was to better improve his and his 
family's understanding of PTSD symptoms.  Among his problems, 
the symptoms interfered with his ability to appropriately 
express his feelings or behaviors.  He also had mild to 
moderate depression and irritability with others while 
working.  He was noted to work as a brick layer.  He was also 
noted to suffer from social isolation and goals were made to 
improve socialization and decrease isolation.  The diagnosis 
in October 2003 was PTSD vs. alcohol abuse vs. dependence 
with his last drink said to be in December 1999.  His GAF was 
55.  

Treatment records from April 2004 revealed continued follow 
up for problems including depressive disorder and PTSD, with 
a positive depression screen noted.  His GAF score was noted 
to be 51 in April 2004.  

A July 2004 lay statement from the veteran's daughter 
described him as talking about Vietnam a lot and having 
nightmares where he yells out.  She described him as acting 
depressed and only seemed to be happy when his grandchildren 
visited him.  

The report of an August 2004 VA examination revealed 
complaints of the veteran being unable to sleep anymore or 
get along with anybody.  He stated that he just did not like 
people.  He reported nightmares about once a week, always 
involving something violent.  He described nightmares that 
involved Vietnam and incidents when he saw two buddies get 
killed.  He described feeling bad when he awakens and 
eventually would return to sleep after a while.  He reported 
intrusive thoughts about Vietnam and what was done over 
there.  He denied any particular trigger to his thoughts.  He 
denied startling easily.  He said he disliked being in crowds 
and did not go to restaurants very often.  If he did go, he 
had to sit facing the door.  He did not go to a large store 
unless absolutely necessary.  He did watch war movies and 
denied being affected by them while watching them, but later 
they seemed to trigger thoughts.  He indicated a dislike for 
Vietnamese.  He remained married to his wife of about 35 
years.  He said they do not talk but indicated that at times 
they were close.  He said he had not worked since the prior 
month when he worked as a bricklayer until the company ran 
out of work.  He indicated other places wouldn't hire him 
because of his attitude and an inability to get along with 
others.  He said lately he had been spending time with his 
grandson or going to the VFW.  He reported drinking a six 
pack of beer a day and denied drug use.  

On objective examination, he was casually groomed and fully 
cooperative.  He gave no reason to doubt the veracity of his 
information.  He appeared angry though none of the anger was 
towards the examiner.  Speech was within normal rate and 
rhythm.  The predominant moods were of anger and depression 
and affect was appropriate to content.  His thought processes 
were logical and tight with no loosening of association or 
confusion noted.  There was no gross impairment of memory 
observed and he was oriented in all spheres.  There were no 
complaints of hallucinations and no delusional material was 
noted.  His insight was somewhat limited and judgement was 
adequate.  The veteran denied suicidal intent although he 
admitted some suicidal ideation.  He denied homicidal 
thought.  

The diagnoses rendered in the August 2004 VA examination was 
PTSD, chronic and a GAF score of 44 was assigned.  The 
examiner commented that he did not find any evidence 
suggesting that there would be a significant change in the 
next six to nine months.  He did get treatment, but his anger 
remained problematic.  He was not currently working and he 
said some other companies would not hire him because of his 
attitude.  He displayed some social isolation.  He did not 
report alcohol abuse during this examination.  No impairment 
in thought processing or communication was noted.  The 
examiner did not find evidence of any other psychiatric 
disorder.  

A review of the evidence reveals that based on application of 
reasonable doubt, the veteran's symptoms more closely 
resemble the above-described criteria for a 70 percent 
rating.  He is shown to have problems in both social and 
occupational areas of functioning, due to PTSD symptoms that 
include problems with anger, anxiety and depressive mood.  
The evidence, particularly the most recent VA examination of 
August 2004, reveal the veteran to have some social isolation 
and ongoing problems with anger.  

Occupationally, he is shown to have worked for a long time, 
having spent over 30 with the same company as a bricklayer 
until it recently ran out of work.  However, it appears that 
he was afforded some special accommodations in this company 
for his PTSD symptoms.  The July 2000 VA examination revealed 
that he worked for a company owned by Vietnam veterans who he 
claimed accommodated him by allowing him to leave work at 
times when his symptoms affected him too much to work.  The 
March 2003 VA Social Work history and Assessment revealed 
that he had some problems getting along with others including 
his work supervisor.  In the August 2004 examination, the 
veteran claimed that he likely would have had problems 
working for other places because of his attitude and 
inability to get along with others.

Socially, he was rather isolated, indicating that his 
symptoms restricted him from activities such as eating out or 
shopping or going anywhere crowded.  He is noted to have been 
married to his wife for over 30 years, but indicated that 
there were problems in the marriage involving lack of 
communication.  He indicated a general dislike for people in 
his August 2004 VA examination.  He did participate in the 
VFW organization, and saw his grandchildren but otherwise was 
shown to be isolated and unhappy.  

Overall, his symptoms are shown to more closely resemble 
severe symptoms, as manifested by his overall GAF scores, 
particularly more recent scores.  His GAF score was shown to 
be 44 in the most recent VA examination of August 2004.  
Elsewhere the VA treatment records and VA examinations from 
2001 to 2004 revealed his GAF scores to vary from 45 in 
records from January and December 2001 to 55 in October 2003, 
with scores repeatedly shown to be 51 in multiple VA records 
between 2001 and 2004.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD alone, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (200a5); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disability, as to 
render impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


